Citation Nr: 1116000	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for duodenal ulcer, to include as secondary to hypertension and service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 Regional Office (RO) in Waco, Texas rating decision, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2009.  A transcript of the hearing has been associated with the claims file.

The above claims were previously remanded by the Board in August 2009 and September 2010.  The requested development having been completed, the Board may proceed to a decision on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of hypertension that is etiologically related to a disease, injury, or event in service, to include service-connected PTSD, nor may such a disability be presumed the result of military service.

2.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of duodenal ulcer that is etiologically related to a disease, injury, or event in service, to include service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for duodenal ulcer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2005, March 2006, June 2010, and September 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

Several of the letters from the RO explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced State Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for service connection on a direct and secondary basis.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records could not be obtained because of a fire-related incident.  Attempts to obtain this information from other sources were unsuccessful, save the Veteran's October 1953 medical examination on separation.  Any further attempts to obtain the Veteran's service treatment records would be futile.  VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Board notes that several requests to private treatment providers were ignored.  The Veteran was notified of the private providers' failure to respond and afforded the opportunity to provide such records.  In several cases, the Veteran chose to do so.  The Veteran has not referenced further outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In this case, the Veteran was afforded a VA examination in March 2010, pursuant to the directive of the August 2009 Board remand, where the Veteran was diagnosed with hypertension and duodenal ulcer.  Based on the Veteran's reported history, review of the available medical records, and physical examination, the examiner concluded that it was less likely than not that the Veteran's hypertension and duodenal ulcer were permanently aggravated by his PTSD.  A June 2010 addendum is also of record.  In addition, the Board remanded the claims in September 2010 to obtain an addendum opinion with greater rationale as to the reasoning for the March 2010 examiner's conclusions.  The subsequent November 2010 addendum, as will be discussed, opined that the Veteran's hypertension and duodenal ulcer were not due to his active military service or caused or aggravated by his service-connected PTSD and provided the requested rationale.  As the examiner's report and addendum were based on review of the Veteran's service treatment and medical records, interview of the Veteran, and physical examination, and provided a sufficient rationale for its conclusions, the Board finds the March 2010 examination report and June 2010 and November 2010 addenda to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to the Veteran's claim that his duodenal ulcer was caused by his hypertension, as will be discussed in greater detail below, the Veteran's claim for entitlement to service connection for hypertension is denied.  As such, an examination or opinion as to any possible relationship between the two disabilities is not required and would serve no useful purpose.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist.); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Based on the March 2010 VA examination and November 2010 addendum opinion and the VA treatment records associated with the claims file, the Board finds that there has been substantial compliance with its August 2009 and September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As will be discussed, there is no evidence or claim that the Veteran was diagnosed with diabetes mellitus, type II, or peripheral neuropathy within one year of service the above provision is not applicable.  

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

Initially, the Board notes the Veteran is in receipt of, among other awards and medals, the combat infantry badge (CIB), for his combat service in Korea.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

The Veteran has been service-connected for PTSD, effective from July 2004.  The Veteran claims that his current hypertension and, possibly, his duodenal ulcer were caused by his service-connected PTSD.  In addition, the Veteran asserts that his duodenal ulcer was caused or aggravated by his hypertension.

Regrettably, the Veteran's service treatment records could not be obtained due to a fire-related incident.  Attempts to rebuild the file from other sources were unsuccessful, save the Veteran's October 1953 medical examination at separation from service.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

With respect to the October 1953 separation examination, the Veteran's blood pressure was 118 / 70 and was noted to have a normal vascular system and abdomen.  

 After service, the Veteran claims that he was diagnosed with duodenal ulcer and hypertension in 1975, save on one instance during the March 2010 VA examination when he claimed he was diagnosed with hypertension in the 1950s and his ulcer in the 1960s.  Medical records indicate that the Veteran was diagnosed with a duodenal ulcer in 1975 and hypertension in approximately 1978.  Thereafter, the Veteran intermittently has been on medication for the disabilities to the present.

The Veteran was afforded a VA examination in March 2010.  The examiner noted review of the claims file.  At that time, the Veteran claimed that after returning from Korea in the 1950s he was started on high blood pressure medication.  The Veteran denied a history of rheumatic fever, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, syncope, fatigue, or dyspnea, but there was a history of myocardial infarction in 1996.  On examination, the Veteran's blood pressure was 138 / 80, 134 / 73, and 147 / 79.  The diagnosis was hypertension.  With respect to the ulcer, the Veteran reported onset of symptoms in the 1960s.  Based on an August 1975 GI series of record, the examiner's impression was duodenal ulcer.  As to etiology, the examiner opined that the Veteran's hypertension and duodenal ulcer were less likely as not permanently aggravated by his PTSD.  The rationale for the opinion was that duodenal ulcer and hypertension were diagnosed before PTSD, there was a strong family history of cardiac problems, the Veteran had a history of smoking, and a recent article in Behavioral Medicine that the examiner interpreted to find that research into the association between PTSD and cardiovascular disease was unclear "beyond the risks associated with comorbid depression."  However, the examiner also indicated that the report stated, "PTSD appears to be related to hypertension independent of depression."

A June 2010 addendum opinion stated that the Veteran's ulcer and hypertension were not caused by or a result of his active military service.  As to rationale, the examiner noted clear documentation that the Veteran was diagnosed with hypertension in 1978, or 25 years after service and diagnosed with peptic ulcer disease in 1974, or 21 years after service.  Given this length of time, the examiner concluded that the hypertension and ulcer were not caused or aggravated by the Veteran's military service.

Due to the unclear rationale indicated in the March 2010 VA examination report, the Board remanded the claim in September 2010 for an addendum to the report.  With respect to the duodenal ulcer, the examiner's rationale was that the Veteran did not have treatment for an ulcer in service, the ulcer was not diagnosed until 21 years after service, and that a clinical consult reference manual indicated that risk factors for duodenal ulcer included NSAID use, smoking cigarettes, family history of ulcers, Zollinger Ellison Syndrome, certain medications, Crohn's disease, vascular insufficiency, radiation therapy, and cancer chemotherapy, but did not include PTSD or other psychiatric disabilities.  With respect to the hypertension, the examiner's rationale was that the Veteran was not treated for or diagnosed with hypertension in service, hypertension was not diagnosed until 25 years after service, and the same clinical consult reference manual indicated that the likely etiologies for hypertension were: renal parenchyma, endocrine, vascular, or chemical (oral contraceptives, decongestants, NSAIDs, or sleep apnea).  The examiner noted that psychiatric illness, including PTSD, was not noted as a possible etiology of hypertension.  The examiner stated that transient occurrences of stress, exercise, or caffeine ingestion could cause a physiologic increase in blood pressure, but that hypertension was a chronic pathologic disorder and not caused by transient events.  The examiner also indicated that the expressed opinions were based on his clinical experience and medical knowledge.

For the limited purpose of this discussion, the Board concedes that the Veteran has current hypertension and duodenal ulcer disabilities.  As noted above, the Veteran contends that these disabilities were proximately caused by his service-connected PTSD.  The Board has considered, therefore, whether the Veteran's current hypertension and duodenal ulcer are proximately due to or the result of his service-connected PTSD.  Based on the evidence of record, the Board concludes they are not.

The Board finds the overall opinions expressed in the March 2010, June 2010, and November 2010 VA examiners' report and addenda to be credible and probative, save for the unclear rationale for the etiology opinion in the March 2010 VA examination report, as discussed above.  The report and addenda were based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and general medical reference material.  Further, a complete and through rationale was provided for the opinions rendered.  As noted, the examiners discussed the timing of the Veteran's diagnosis of PTSD relative to the duodenal ulcer and hypertension, that the Veteran was not diagnosed with either disability until more than 20 years after service, and that the medical evidence did not indicate that psychiatric illness, including PTSD, was a causative or aggravating factor in duodenal ulcer or hypertension.  In combination, the examiners' conclusions are fully explained and consistent with the evidence of record.  

Furthermore, the Board has considered the Veteran's and his wife's contentions that his current duodenal ulcer and hypertension disabilities were caused by his service-connected PTSD.  In this regard, the Board acknowledges that the Veteran and his wife are competent to give evidence about what they experienced; for example, the Veteran is competent to discuss related symptoms, such as stomach problems and dizziness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, in most cases, the Veteran and his family are not competent to render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran and his wife as lay persons have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between the Veteran's duodenal ulcer and hypertension disabilities and his PTSD.  As such, the Board ascribes far more weight to the conclusions of the multiple medical professionals who each concluded that the Veteran's duodenal ulcer and hypertension disabilities were not caused or aggravated by his PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

With respect to the Veteran's claim that his current duodenal ulcer was caused or aggravated by his hypertension, as discussed above, service connection has not been established for hypertension.  As such, service connection may not be established for duodenal ulcer as secondary to service-connected hypertension, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current duodenal ulcer and hypertension and his service-connected PTSD.  The Board places more weight on the opinions of the multiple competent VA treatment professionals who provided the March 2010, June 2010, and November 2010 opinions, based on review of the medical records and claims file, interview of the Veteran, and physical examination, than on the Veteran's lay assertions that his current duodenal ulcer and hypertension are related to his service-connected PTSD.  With respect to the claim that his ulcer was caused or aggravated by his hypertension, as hypertension is not service-connected this argument may not service as a basis for service connection for the duodenal ulcer.  As such, no finding of service connection on a secondary basis is warranted for either claim.

With regards to otherwise granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service or symptomatology was consistent from service.  38 C.F.R. 3.303(d).  Currently, there is no evidence of record indicating the Veteran was treated for or diagnosed with duodenal ulcer or hypertension in service, nor does the Veteran credibly argue the disorders began in service or that he experienced a continuity of symptomatology from service.  In that regard, the Board has considered the Veteran's contentions during the March 2010 VA examination that he was diagnosed with hypertension in the 1950s after returning from Korea and treated for the problem thereafter.  The Board finds this statement not credible in light of the medical evidence of record indicating an initial diagnosis of hypertension in the 1970s and the Veteran's own statements during the April 2009 Board hearing that he was first diagnosed with hypertension in 1975.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.).  Furthermore, no medical opinion has related his duodenal ulcer or hypertension directly to service or any other incident of military service.  Indeed, the June 2010 and November 2010 VA examination report addenda specifically found otherwise.  Therefore, service connection for duodenal ulcer and hypertension on a direct basis is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for duodenal ulcer is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


